Citation Nr: 0204999	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  02-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material has been received to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which (in part) denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  A 
notice of disagreement as to all of the issues addressed in 
the February 2001 rating decision was received in April 2001, 
and a statement of the case addressing those issues was 
issued in November 2001.  However, the veteran's substantive 
appeal which was received in December 2001 addressed only the 
PTSD issue.  Accordingly, that is the only issue in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 1991).  

Finally, for reasons which will become apparent, the Board is 
undertaking additional development of the issue of 
entitlement to service connection for PTSD pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In a June 1990 rating decision, a claim by the veteran 
for entitlement to service connection for PTSD was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence received since the June 1990 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the June 1990 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
PTSD was originally denied in a June 1990 rating action on 
the basis that there was no verified inservice stressor.  The 
veteran was informed of that determination and furnished 
notice of appellate rights and procedures, but he did not 
file a notice of disagreement to initiate an appeal from that 
determination.  Accordingly, the June 1990 rating decision is 
final.  See 38 U.S.C.A. § 7105(c).  However, a claim will be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for PTSD in August 2000.  
It is unclear from the February 2001 rating decision whether 
the RO undertook the new and material evidence analysis 
required in such a case or whether it simply reviewed the 
claim on the merits.  However, regardless of whether or not 
the RO determined that new and material evidence was received 
to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Review of the record reveals that the June 1990 prior final 
denial was based on a finding that there was no verified 
inservice stressor to support any diagnosis of PTSD.  
Although a March 1990 letter from the RO requested a detailed 
description of specific claimed stressful events, it does not 
appear that any response was received.  The RO noted that 
service records showed service in Thailand, but did not show 
evidence of combat.  

Evidence received in connection with the veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD includes VA treatment records dated from 1998 to 2000 
and a VA mental examination report.  A July 2000 VA clinical 
record notes that the physician reported that he continued to 
believe there was no question that the veteran had PTSD 
related to his military experiences.  The November 2000 VA 
examiner noted the veteran's presentation was consistent with 
chronic PTSD.  

The veteran has now also furnished some information regarding 
claimed inservice stressors.  Specifically, in a November 
2000 stressor statement, the veteran reported seeing an 
aircraft catch on fire during a takeoff in 1971 at "Ubon" 
air base which was in Thailand near the borders of Laos and 
Cambodia.  He reported that he and other were unable to get 
to the crew to help.  He also reported being under continuous 
sniper fire in that duty area.  

In light of the basis for the RO's June 1990 denial of the 
veteran's claim, the Board concludes that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it suggests that there may 
now be sufficient information to verify a claimed stressor or 
stressors.  The additional evidence is therefore new and 
material and the claim is reopened.  

To this extent only, the appeal is granted.  In light of the 
fact that verification of the veteran's reported stressors 
has not been sought, the Board concludes that additional 
development of the record is warranted.  Furthermore, the 
veteran has reported being treated in 1974 for PTSD, but 
records of any treatment during that time have not been 
associated with the claims folder.  Thus, the Board will 
undertake additional development of the issue of entitlement 
to service connection for PTSD pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The above-referenced additional development 
to be conducted by the Board will also serve to remedy ensure 
compliance with the notice and assistance provisions of this 
new legislation and implementing regulations. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

